Citation Nr: 1529612	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, including chronic thoracolumbar strain and dextroscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain an adequate VA medical opinion.

The December 2011 VA spine examiner diagnosed the Veteran with chronic mild thoracolumbar strain and mild dextroscoliosis from T7 to T10.  In an addendum and in the December 2011 examination report itself, the examiner opined that the Veteran's thoracic dextroscoliosis pre-existed her active service, as it was noted in her January 1997 enlistment examination, and that the Veteran's chronic mild thoracolumbar strain was at least as likely as not related to the thoracic dextroscoliosis that was noted at enlistment.  The examiner also opined that the Veteran's thoracic dextroscoliosis was less likely due to her active service because there were no records indicating that it was aggravated during service. 

That opinion and rationale, however, appear to disregard the Veteran's reports of having experienced back pain since a January 2005 in-service fall as well as evidence indicating that the Veteran received treatment for complaints of back pain several times during service, both before and after the January 2005 fall.  Accordingly, VA must obtain an addendum opinion, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA treatment records, dated since July 2005.  

2.  Make arrangements to obtain any treatment at any military facilities, including Edwards AFB, dated since July 2005.  

3.  After the above records have been obtained to the extent possible, arrange for a VA orthopedic examiner to review the Veteran's claims folder.

Chronic thoracolumbar strain 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic thoracolumbar strain had its clinical onset during active service or is related to any incident of service, to include her fall in approximately January 2005. 

For the purpose of providing this opinion, the examiner must accept as true that chronic thoracolumbar strain did not exist prior to the Veteran's military service.  In addition, the examiner must acknowledge and consider the following:

*  During service in December 2003, the Veteran complained of a history of upper mid-back pain and noted that she had been seing a chiropractor.  The chiropractor diagnosed her with thoracic sprain-strain at T2 through T7 ribs.  See December 2003 Anaheim Chiropractor Treatment Records.  

*  During service in January 2005, the Veteran complained of intermittent low back pain that she had been self-treating with rest and activity modification.  In early February 2005, she then reported a recent in-service fall during which she had landed on her neck and upper back.  See February 2005 STRs.  

*  During her separation examination from service, the Veteran complained of continued pain in the neck and upper back with movement and tenderness to palpation of the upper back and was diagnosed with backache.  See February 2005 Separation Medical Examination.  

*  After separating from active service in February 2005, the Veteran continued complaining of back pain, without any specific injury, and seeking medical treatment.  See May 2006 Edwards AFB (listing lumbago as an active problem); April 2009 Edwards AFB (complaining of upper back pain, especially when reaching, without specific injury, diagnosed as muscle spasm); November 2010 Edwards AFB (complaining of continued aching pressure in low back, with tenderness to palpation of the paraspinal muscles at T4 through T8, diagnosed as backache, unclear etiology).

Dextroscoliosis

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mild scoliosis, which was present on her January 1997 entrance examination, increased in severity or worsened during her period of active service from July 1997 to July 2005.  If so, was the increase in severity due to the natural progression of the condition, or was it beyond the natural progression of the condition?

In providing this opinion, the examiner must consider the Veteran's denial in her January 1997 enlistment medical history of any recurrent back pain prior to service, her complaints of and treatment for back pain in December 2003 and January 2005, and her February 2005 report of an in-service injury.  See January 1997 Medical Examination (diagnosing mild scoliosis); January 1997 Medical History (denying any history of recurrent back pain); December 2003 STRs (complaining of a history of upper mid-back pain and noting treatment from chiropractor); December 2003 Anaheim Chiropractor Treatment Records (diagnosing thoracic sprain-strain at T2 through T7 ribs); January 2005 STRs (complaining of intermittent low back pain, which she had treated herself with rest and activity modification); February 2005 STRs (reporting recent in-service fall and landing on neck and upper back); February 2005 Separation Medical Examination (diagnosing complaints of continued pain in the neck and upper back and tenderness to palpation of the upper back as backache).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

4.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

